Electronically Filed
                                                       Supreme Court
                                                       SCPW-12-0000833
                                                       24-OCT-2012
                                                       11:00 AM




                         NO. SCPW-12-0000833

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   MICHAEL C. TIERNEY, Petitioner,

                                 vs.

     THE HONORABLE RICHARD K. PERKINS, JUDGE OF THE CIRCUIT
    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI#I, Respondent.


                         ORIGINAL PROCEEDING
                       (S.P.P. NO. 12-1-0011)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          On October 2, 2012, this court filed a document

entitled “Petition for Writ of Mandamus,” which was submitted by

petitioner Michael C. Tierney.    Petitioner seeks an order from

this court directing the Honorable Richard K. Perkins to conduct

an evidentiary hearing and appoint counsel for him in S.P.P. No.

12-1-0011.    Based upon our review of the petition for a writ of

mandamus, the document attached thereto and submitted in support

thereof, and the record, it appears that at this time, petitioner

fails to demonstrate that he has a clear and indisputable right

to relief and lacks alternative means to obtain the requested
relief.   Therefore, although more than ninety (90) days have

passed since the State of Hawai#i filed its answer to the Rule 40

petition and petitioner filed his motion for the appointment of

counsel, and although petitioner is entitled to a ruling thereon,

he is not entitled to the mandamus relief requested.     See Kema v.

Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A writ of

mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action).   Accordingly,

           IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

           DATED: Honolulu, Hawai#i, October 24, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack




                                 2